Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on June 15, 2020, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving historical data including information about prospective customers…, identifying the historical data into the set of segments, generating a predictive model for conversion for each segment…, generate two or more predictive scores for at least one new prospective customer…, and providing the predictive score for the at least one new prospective customer ranked along with predictive scores of a plurality of other prospective customers…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, a memory, and using the processor to perform receiving, identifying, grouping, generating, and providing steps. The processing system is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, identifying, grouping, generating, and providing steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “with predictive scores of a plurality of other prospective customers for display for at least one of the two or more segments”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in paras [0087-0093] of using well-known computer system and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, 
         Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “with predictive scores of a plurality of other prospective customers for display for at least one of the two or more segments” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Displaying information is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “with predictive scores of a plurality of other prospective customers for display for at least one of the two or more segments” do not providing any improvements to the computer functionality, improvements to the display, it is just merely used as general means for displaying information, it is not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites identifying a first portion of the history data to user as training data…; Claim 3 recites submitting the validation data to predictive model to generate a set of intermediate results; and compare the intermediate results…; Claim 4 determining, based on the comparison, that the predictive model exceeds a threshold; and activating the predictive model to receive data…; Claim 7 recites determining that the at least on new prospective customer falls into two of the segments…; Therefore, the 
          Regarding independent claims 8 and 15, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 8 directed to system, independent claim 15 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



  Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.      Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vanderveld et al. (hereinafter Vanderveld, US 11,188,940).
            Regarding to claim 1, Vanderveld discloses a computer-implemented method, comprising: 
           receiving historical data including information about prospective customers who purchased one or more products (column 23, lines 52-55, FIG. 4 is a flow chart of an example process 400 for predicting consumer behavior. The process 400 begins with receiving data for a first consumer of a plurality of consumers (402); column 24, lines 8-15, the received data associated with the first consumer is historical data. For example, the received data may be data indicating the number of promotions previously accepted by the consumer. The data may indicate the time and a device used to accept these promotions. Similarly, the data may include a measure of frequency indicating how often promotions are accepted by the consumer);
           identifying a set of segments of the prospective customers (column 24, lines 22-30, The process 400 continues with determining a classification for the first consumer, wherein the classification is based on a measure of frequency of purchases by the first consumer (404). For example, the measure of frequency of purchases by the first consumer may be data indicating a number of promotions accepted from the promotional and marketing service during a pre-specified period (e.g., 1 month, 3 month, 6 month, 1 year)); 
           grouping the historical data into the set of segments (column 24, lines 35-67, the process 400 may classify the first consumer as belonging to a cohort or a group having a purchase frequency similar to the purchase frequency of the first consumer. For example, consumers may be classified as belonging to one of 6 exemplary cohorts); 
           generating a predictive model for a conversion for each segment of the set of segments based on the grouped historical data (column 33, lines 27-41,  the consumer behavior prediction process is performed according to a random forest model. The model may operate by constructing multiple decision trees at training. Each decision tree may be based on different attributes. In some implementations, the random forest model output is the mode of classes or the most occurring class among all the trees of the random forest. In some implementations, the random forest model is trained with historical data associated with various attributes. In some implementations, different trained models may be utilized for different cohorts and/or stages. For example, each of stage 1 and stage 2 for each of cohorts 1-4 may be trained according to a different model. For example, each combination of stages and cohorts may be trained according to the attributes shown in FIGS. 11A-11D);
           generating, by a processor, two or more predictive scores for at least one new prospective customer, wherein each predictive score is based on the generated predictive model for two or more of the segments to which the at least one new prospective customer belongs (column 25, lines 33-53, the process 400 may determine a score indicating the likelihood that the first consumer is going to make a purchase during the pre-specified period. A cutoff score may be defined for each cohort, such that if a score of a consumer belonging to that cohort exceeds the cutoff score, the process 400 predicts that the consumer will make a purchase. Similarly, if the score for the first consumer is below the cutoff score, the process 400 may predict that the consumer is not going to make a purchase; column 30, lines 50-55, one or more attributes may be associated with emails and email traffic from and to the promotional and marketing service. For example, the attribute “es_email” may correspond to an email engagement score (ES). In some implementations, the email engagement score is based, at least in part, on an opening rate for emails and a click or interaction rate with emails); and 
           providing the predictive score for the at least one new prospective customer ranked along with predictive scores of a plurality of other prospective customers for display for at least one of the two or more segments (column 29, lines 20-33, FIGS. 11A-11D shows lists of example attributes, for predicting consumer behaviors, and an associated ranking indicating a measure of importance of each attribute for a plurality of cohorts. A list of exemplary attributes is identified for each stage of a 2 stage prediction process. Stage 1 may be for predicting whether a consumer will make a purchase during a pre-specified period).
          Regarding to claim 2, Vanderveld discloses the method of claim 1, further comprising: identifying a first portion of the history data to use as training data and a second portion of the historical data to use as validation data, wherein the grouping comprises grouping the training data into the set of segments (column 33, lines 5-41, the clustered or the non-clustered attributes may be used to train a machine learning model. It should be understood that the selection of attributes or clusters of attributes for training machine learning models or for consumer behavior prediction processes can greatly affect the respective performance. In some implementations, attributes and/or clusters of attributes are selected based on statistical analysis; the consumer behavior prediction process is performed according to a random forest model. The model may operate by constructing multiple decision trees at training. Each decision tree may be based on different attributes. In some implementations, the random forest model output is the mode of classes or the most occurring class among all the trees of the random forest. In some implementations, the random forest model is trained with historical data associated with various attributes).
          Regarding to claim 3, Vanderveld discloses the method of claim 2, wherein the generating the predictive model further comprises: 
          submitting the validation data to predictive model to generate a set of intermediate results (column 35, lines 25-40, FIGS. 10A and 10B are flow charts of example process 1000a and 1000b for predicting consumer behavior, according to a model trained based on selected attributes. The process 1000a begins with determining, for a first consumer, a first prediction based on the first decision tree and the first attributes, the first prediction being a prediction indicating whether the first consumer will make a purchase within a pre-specified time period (1002))
          comparing the intermediate results to actual results from the validation model, wherein the actual results indicate whether a sale was converted (column 35, lines 50-55, since both the first and second predictions indicate that the particular consumer will make a purchase during the upcoming 6 months, the overall prediction may be that the consumer will make a purchase during the upcoming 6 months, because the mode of the first and second predictions is such).
          Regarding to claim 4, Vanderveld discloses the method of claim 3, further comprising: determining, based on the comparison, that the predictive model exceeds a threshold; and activating the predictive model to receive data for the at least one new prospective customer based on the threshold being exceeded (column 25, lines 33-42, the process 400 may determine a score indicating the likelihood that the first consumer is going to make a purchase during the pre-specified period. A cutoff score may be defined for each cohort, such that if a score of a consumer belonging to that cohort exceeds the cutoff score, the process 400 predicts that the consumer will make a purchase. Similarly, if the score for the first consumer is below the cutoff score, the process 400 may predict that the consumer is not going to make a purchase).
          Regarding to claim 5, Vanderveld discloses the method of claim 1, wherein each segment corresponds to one of the one or more products (column 4, lines 25-45, predicting consumer behavior. For example, the methods, apparatus and computer program products described herein are operable to determine whether a consumer is likely to make a purchase and/or a number of purchases that the consumer is likely to make. A purchase may be, for example, accepting a promotion. Consumers are divided into different cohorts based on historical data associated with the consumers. For example, consumers that make frequent purchases may belong to a cohort different from a cohort to which consumers that make seldom purchases belong).
          Regarding to claim 6, Vanderveld discloses the method of claim 5, wherein the set of segments include a global segment that includes data across all of the one or more Because analysis shows that different attributes have different importance in predicting consumer behavior for consumers belonging to different cohorts, a promotion and marketing service can access, capture and/or store data related to consumers belonging to different cohorts and utilize that information to determine likely return rates of promotions and advertisements).
           Regarding to claim 7, Vanderveld discloses the method of claim 6, wherein the providing comprises: determining that the at least one new prospective customer falls into two of the segments, and wherein the at least one new prospective customer is ranked differently for each of the two segments (column 29, lines 58-67, lower ranking attributes may be effective secondary attributes that complement important attributes for consumer behavior predictions. Similarly, highly ranked attributes may be effective as secondary attributes that complement important attributes for consumer behavior predictions. As described above, secondary attributes may be assigned lower weights than highly ranked attributes or primary attributes. In some implementations, the top ranking 5 attributes are identified as primary attributes. It should be understood that each of the attributes discussed in this application, may be in some embodiments, a primary or a secondary attribute).
            Regarding to claim 8-14 Vanderveld discloses the system comprising: a memory; and at least one processor coupled to the memory (see figure 1, Database 106 and Server 104) and configured to perform operations described in claims 1-7 above, therefore, are rejected by the same rationale.
            Claims 15-20 are written in computer-readable storage media and contain the same limitations found in clams 1-6 described above, therefore, are rejected by the same rationale.

            
          
                                                            Conclusion
7.         Claims 1-20 are rejected.
8.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Ross et al. (US 11,062,378) disclose system and method retrieve customer purchase history information from an internal customer purchase history database for a plurality of customer records representing customers that previously purchased products of an enterprise, and retrieve customer profile information for each customer record. The processor executes a predictive machine learning model to determine a set of product purchase scores for each of the customers by applying a logistic regression model utilizing gradient boosting to the customer purchase history information and the customer profile information.  
             Zadorojniy et al. (US 2021/0081758) disclose a method for predicting at least one score for at least one item, comprising in at least one iteration of a plurality of iterations: receiving a user profile having a plurality of user attribute values; computing the at least one score according to a similarity between the user profile and a plurality of other user profiles by inputting the user profile and a plurality of items into a prediction model trained.

            
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
March 22, 2022